Citation Nr: 0809548	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-35 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill) beyond the delimiting 
date of March 2, 2005.  


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was honorably discharged in March 1995 after 
completing eleven years and fourteen days of active service.  

3.  The veteran's eligibility for educational assistance 
under 38 U.S.C.A. Chapter 30 expired on March 2, 2005.  

4.  The evidence does not show, and the veteran does not 
contend, that a physical or mental disability prevented her 
from completing an educational program prior to her basic 
statutory delimiting period.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving Chapter 30 educational benefits beyond March 2, 
2005 are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 21.750, 21.7051 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
the VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in educational benefits 
situations, which are governed by Chapter 30 of Title 38.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. 
Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the veteran was 
provided during the course of the appeal with a copy of the 
decision denying the benefit claimed.  A Statement of the 
Case (SOC) in June 2005 and an RO letter in March 2006 
responded to the arguments and assertions voiced in the 
veteran's Notice of Disagreement and substantive appeal, 
identified the evidence considered, and advised the veteran 
of the reasons why the claim remained denied.     

The veteran was advised of her entitlement to a hearing 
before the RO's decision review officer and/or before the 
Board, but she has not requested such a hearing.  Further, 
the veteran has not asserted, and the file does not show, 
that there are any entities having additional evidence that 
should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

Generally, an individual may be entitled to educational 
assistance under Chapter 30 if he or she first entered onto 
active duty as a member of the Armed Forces after June 30, 
1985 or was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1); 38 C.F.R. § 21.7040.  

In this case, the veteran entered active service on February 
17, 1984; she accordingly does not qualify for benefits under 
38 U.S.C.A. § 3011(a)(1)(A).  

However, a veteran may convert Chapter 34 benefits to Chapter 
30 benefits if he or she served on active duty at any time 
between October 19, 1984 and July 1, 1985, and continued on 
active duty without a break in service for three years after 
June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(B).  

The veteran's continual active service from February 17, 1984 
through March 1, 1995 accordingly qualifies her for Chapter 
30 benefits when her Chapter 34 benefits expired.  

The law provides a ten-year period of eligibility during 
which a veteran may use his or her entitlement to educational 
benefits, that period beginning on the date of the veteran's 
last discharge from active service.  38 U.S.C.A. § 3031(a); 
see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.   

The veteran was discharged on March 1, 1995; her statutory 
delimiting date accordingly is March 2, 2005.

The veteran utilized her Chapter 30 benefits to attend 
training to become a commercial airline pilot; the beginning 
date of her program was October 8, 2003.  The RO advised her 
by letter at that time that she was entitled to 36 months of 
benefits, but that her eligibility for benefits would end on 
March 2, 2005.  

In September 2004 the veteran filed a request for extension 
of delimiting date to March 2, 2008.  The veteran's request 
asserted the following factors.

First, the veteran asserted that she had been unable to 
undertake fulltime training from April 1996 through September 
1998 because she was drilling with a reserve unit and was 
also taking care of her preschool children.  

Second, the veteran asserted that she was unable to undertake 
flight training from August 2000 through autumn 2002 because 
she had accompanied her husband to Guam pursuant to his 
military assignment, where such training was not available.  

Third, the veteran asserted that her husband was deployed on 
Operation Iraqi Freedom during March 2003 through July 2003, 
which precluded her from devoting full attention to her 
flight training because she was taking care of the family.  

Finally, the veteran asserted that her own selective reserve 
obligation expired in March 1998, and that her ten-year 
eligibility for Chapter 30 benefits should be construed as 
beginning on that date (i.e., through March 2, 2008).  

Addressing the veteran's contentions, the Board notes as a 
threshold matter that eligibility for Chapter 30 benefits is 
based on ten years after discharge from active duty, not ten 
years after completion of a reserve commitment.  The 
delimiting date is adjusted if a reservist is recalled to 
active duty, but there is no evidence that this veteran 
performed qualifying active duty after March 1, 1995.  
Accordingly, the veteran's correct delimiting date for 
Chapter 30 benefits was March 2, 2005.  

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that a 
veteran was prevented from initiating or completing the 
chosen program of education within an otherwise acceptable 
eligibility period because of a physical or mental disability 
that did not arise from the veteran's own misconduct; it must 
be clearly established by medical evidence that such a 
program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a)(2).  

In this case the veteran has not argued, and the evidence 
does not show, that she was medically incapable of initiating 
or completing training during the eligibility period; 
accordingly, an extension under the provisions of 38 C.F.R. 
§ 21.7051(a)(2) is not warranted.  

The veteran's Notice of Disagreement (NOD) in May 2005 made a 
number of additional arguments as reflected hereinbelow.  

First, the veteran asserted that she should be granted a 
twelve-week extension of  Chapter 30 benefits under 38 C.F.R. 
§ 3031(f)(2).  In this regard, she asserted that she had was 
enrolled in a VA-approved Instrument Rating/Commercial 
Pilot's License Course beginning in October 2003 and had 
completed the instrument rating portion by January 2005, 
prior to the delimiting date.  

She asserted that this represented a "significant portion" 
of the licensing requirements and estimated that she could 
finish her Commercial Pilot Licensing requirements and 
Certified Flight Instructor training by March 2, 2007.  

Second, the veteran asserted that she should be granted an 
extension pursuant to 38 U.S.C.A. § 3011(a)(1)(A)(ii)(III) 
and 38 C.F.R. § 21.705(a)(1)(ii)(D) because she was 
involuntarily separated from service because she had not been 
selected for permanent promotion to the next higher rank, 
which she equated to a "reduction in force" (RIF).  

Third, the veteran asserted that a veteran who made the 
choice to delay the use of their Chapter 30 education 
benefits in the best interest of the family and support of an 
active duty spouse should not be "penalized" by a ten-year 
restriction in the use of those benefits.  

In regard to the veteran's first argument, if an individual 
eligible for educational assistance under Chapter 30 is 
enrolled in an educational institution not regularly operated 
on the quarter or semester system, and the period of the 
veteran's eligibility would expire after a major portion of 
the course was completed, such period would be extended to 
the end of the course or for twelve weeks, whichever is the 
shorter period of extension.  38 C.F.R. § 3031(f)(2).  

The veteran argues that completion of her Instrument Rating 
requirements by January 2005 represented a "significant 
portion" of program completion.  

However, the regulation clearly stipulates that a twelve-week 
extension is contingent on completion of a "major portion" 
of the course requirements, not a "significant portion."  

Given that the veteran stated she would need until March 2007 
- an additional two years - to finish the course 
requirements, Board cannot find that a "major portion" of 
the course requirements had been met between October 2003 and 
the March 2005 delimiting date; accordingly, the criteria for 
a twelve-week extension are not met.  

In regard to the veteran's second argument, 38 U.S.C.A. 
§ 3011(a)(1)(A)(ii)(III) and 38 C.F.R. § 21.705(a)(1)(ii)(D) 
refer to establishment of basic eligibility for Chapter 30 
benefits for certain veterans who are involuntarily separated 
from service due to a RIF, but do not meet the requirement of 
three years of continuous active duty after June 30, 1985.  

The veteran's entitlement to basic eligibility is not in 
question, since she had more than three years of active 
service after June 30, 1985.  

Further, nothing in  38 U.S.C.A. § 3011(a)(1(A)(ii)(III) or  
38 C.F.R. § 21.705(a)(1)(ii)(D) suggests that veterans who 
are involuntarily discharged pursuant to a RIF are entitled 
to an extension of delimiting date more than ten years after 
such separation from active service.  

In regard to the veteran's third argument, to the effect that 
VA should consider the impact of her family situation 
(support of her active duty husband's military career and 
need to care for her small children) on her ability to 
complete her course of studies within the ten-year period 
allowed, the Board is sympathetic to the veteran's situation.  

However, the Board is bound by law, and its decision is 
dictated by the relevant statutes and regulations; moreover, 
the Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

As a result, the clearly-established legal criteria for an 
extension of the Chapter 30 delimiting period are not met.  

As the veteran does not fall within any of the clearly-
defined exceptions to the ten-year delimiting period, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 530 (1994).


ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill) beyond the delimiting 
date of March 2, 2005 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


